DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
 
Response to Arguments

Applicant’s arguments, see pages 4-5, filed December 15, 2021, with respect to the rejection(s) of claim(s) 1-2, 5 and 7-8 under U.S.C. 103(a) have been fully considered; however, upon review of the newly proposed amendments, it is unclear if these amendment are new matter or not. Thus, a new matter rejection is set forth below and the rejection has been maintained. However, if applicant is able to show support for the new limitations, a new ground(s) of rejection is made in view of Angelopoulos et al. (US 2014/0180408) to address the new limitations.
Applicant had amended the claims to recite that the optical edge does not contain any tangent lines parallel to the optical axis. 
A new matter rejection has been presented below because the Examiner is unable to decipher support from figure 5 for the new limitations and it appears that applicant’s disclosure (PG Pub section 0028) contradicts the new limitations. 
Therefore, the rejection from the Final Rejection Mailed 9/23/2021 is maintained in the instance that the amended limitations are found to be new matter.
Additionally, a new prior art rejection is cited below that includes the Angelopoulos et al. reference, which teaches an optic edge that intersects with an anterior and posterior lens surface that does not contain any tangent lines that are parallel to the optical axis, that reads on the amended subject matter, should the new matter rejection be overcome. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant has amended independent claim 1 to recite “wherein the optic edge does not include any tangents parallel to an optical axis of the optic”.  Applicant has cited support for this claimed feature to be found in Fig. 5 of the drawings. However, from the drawings it is unclear how a tangent parallel to an optical axis of the optic would not exist at a point around 512 as shown in the Fig. 5(See annotation below). Additionally, applicant’s specification appears to define #512 at PG Pub [0026] as a “flat surface portion” which intersects with optic surface #508. The curved surface is #514 which appears to end where #512 the “flat surface” begins. Thus, #512 is flat like in prior art Green. Applicant should cite/explain passages in the specification to support this amended claimed language. [Applicant should note that new art in-line with the current amendment have been applied if the new matter limitations are found to not be new matter].

Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant has amended independent claim 1 to recite “wherein the optic edge does not include any tangents parallel to an optical axis of the optic”.  Applicant has cited support for this claimed feature to be found in Fig. 5 of the drawings. However, from the drawings it is unclear how a tangent parallel to 


    PNG
    media_image1.png
    350
    711
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 2004/0059414) in view of Carson et al. (US 2001/0018612).

Referring to claim 1, Green discloses an intraocular lens comprising: an optic comprising an
anterior optic surface, a posterior optic surface, and an optic edge extending between the anterior optic surface and the posterior optic surface, the optic edge comprising: a convex portion extending from a periphery of the anterior optic surface, and a flat portion extending from a periphery of the posterior optic surface such that a corner edge is formed between the optic edge and the posterior optic surface, the flat portion intersecting the convex portion to form the optic edge having a continuous, smoothly-sloped surface from the periphery of the anterior optic surface to the periphery of the posterior optic surface (see annotation of Fig. 5B below and paragraph 32).
Green lacks a detailed description of wherein the convex portion has a radius of curvature of between 0.4mm and 0.6 mm.
Carson et al. discloses a lens in the same field of endeavor with a convex portion extending from a periphery of the anterior optic surface (R,), wherein the convex portion has a radius of curvature of between0.4 mm and 0.6 mm (paragraph 46).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the convex region of Green to further include a radius of curvature in the range of 0.4mm to 0.8 mm, preferably 0.6 mm as taught by Carson et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Referring to claim 2, Green discloses wherein a first radius of the curvature of the convex portion is greater than a second radius of the corner edge (see the convex portion and the corner edge region of annotated Fig. 5B).
Referring to claim 5, Green discloses wherein the second radius is zero (second radius, corner edge is on a flat region, see Fig. 5B annotation).
Referring to claim 7, Green discloses wherein the corner edge has a discontinuous slope with respect to the flat surface portion and the posterior optic surface (Fig. 5B annotation, paragraph 32).
Referring to claim 8, Green discloses wherein the intraocular lens has a center thickness that is greater than an edge thickness of the optic edge (see Fig. 5B).


    PNG
    media_image2.png
    297
    688
    media_image2.png
    Greyscale




Claim 1-2, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 2004/0059414) in view of Carson et al. (US 2001/0018612) and further in view of Angelopoulos et al. (US 2014/0180408).

Referring to claim 1, Green discloses an intraocular lens comprising: an optic comprising an anterior optic surface, a posterior optic surface, and an optic edge extending between the anterior optic 
Green lacks a detailed description of wherein the optic edge does not include any tangents parallel to an optical axis of the optic and convex portion has a radius of curvature of between 0.4mm and 0.6 mm.
Angelopoulos et al. teaches an IOL in the same field of endeavor wherein the posterior face intersects a peripheral edge surface at an angle, wherein the optic edge does not include any tangents for the purpose of reducing unwanted photopic effects in intraocular lenses (Fig. 2 and abstract). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a optic edge of Green to have the intersection of the posterior surface and the optic edge be angled as taught in Angelopoulous et al. (convex posterior surface) in order to reduce unwanted photopic effects in lenses. 
Carson et al. discloses a lens in the same field of endeavor with a convex portion extending from a periphery of the anterior optic surface (R1), wherein the convex portion has a radius of curvature of between0.4 mm and 0.6 mm (paragraph 46).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the convex region of Green to further include a radius of curvature in the range of 0.4mm to 0.8 mm, preferably 0.6 mm as taught by Carson et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Referring to claim 2, Green discloses wherein a first radius of the curvature of the convex portion is greater than a second radius of the corner edge (see the convex portion and the corner edge region of Fig. 5B).
Referring to claim 5, Green discloses wherein the second radius is zero (second radius, corner edge is on a flat region, see Fig. 5B).
Referring to claim 7, Green discloses wherein the corner edge has a discontinuous slope with respect to the flat surface portion and the posterior optic surface (Fig. 5B annotation, paragraph 32).
Referring to claim 8, Green discloses wherein the intraocular lens has a center thickness that is greater than an edge thickness of the optic edge (see Fig. 5B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774